His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
When this cause was before us on a prior appeal, Nos. 5738 and 5739 of our docket (10 Ct. of App., 180), we rendered a final decree amending one of the judgments appealed from ‘ ‘ at the cost -of appellee. ’ ’ Upon the filing of this decree below, the then appellant took a rule to tax or fix the costs i-n accordance therewith; and a judgment *161taxing these costs at $25.00 having been rendered, the defendant in rule, the Land Development Company, now appeals.
Opinion and decree, December 22nd, 1913.
Syllabus.
Involves only a matter of costs.
A motion is now made- to dismiss this appeal on the ground that “the judgment appealed from is for . an amount below the minimum amount over which this Court has appellate jurisdiction. ”
There is no merit in this motion; for as this is an appeal from a judgment taxing costs under our prior decree, this Court is vested with jurisdiction in the premises regardless of the amount in dispute. '
State ex rel. Johnson vs. Judges, 107 La., 69; Globe Realty Co., vs. Vix, 120 La., 95.
The motion to dismiss is accordingly overruled.
The motion to dismiss overruled.